DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 05/19/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 11-25 have been considered and examined.  Claims 1-10 have been canceled.

Allowable Subject Matter
Claims 11-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable because limitations a display apparatus, comprising: a backlight unit; at least one color conversion layer, said at least one color conversion layer comprising wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets, wherein a loading charge of the nanoparticles in the at least one composite particle is at least 10%, said loading charge being a mass ratio between a mass of the nanoparticles comprised in the at least one composite particle and a mass of the at least one composite particle are not disclosed. 
The closest prior art are Pickett (US Pub. 2011/0068321) and Heuclin et al. (2018/0107065). While Pickett discloses a nanoparticles (QDs;[0079]; claim 1) and Heuclin et al. discloses semiconductor nanoplatelets ([0195] and [0196]). Neither Pickett nor Heuclin disclose or suggest in summary a display apparatus, comprising: wherein a loading charge of the nanoparticles in the at least one composite particle is at least 10%, said loading charge being a mass ratio between a mass of the nanoparticles comprised in the at least one composite particle and a mass of the at least one composite particle.
Claim 13 is allowable because limitations a display apparatus, comprising: an array of light sources; and at least one color conversion layer, said at least one color conversion layer comprising wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets, wherein a loading charge of the nanoparticles in the at least one composite particle is at least 10%, said loading charge being a mass ratio between a mass of the nanoparticles comprised in the at least one composite particle and a mass of the at least one composite particle, and wherein the light sources are configured to provide an excitation to the at least one light emitting material are not disclosed. 
The closest prior art are Pickett (US Pub. 2011/0068321) and Heuclin et al. (2018/0107065). While Pickett discloses a nanoparticles (QDs;[0079]; claim 1) and  said loading charge being a mass ratio between a mass of the nanoparticles comprised in the at least one composite particle and a mass of the at least one composite particle, and wherein the light sources are configured to provide an excitation to the at least one light emitting material.
Claim 15 is allowable because limitations a display apparatus, comprising: at least one laser source; and at least one color conversion layer, said at least one color conversion layer comprising an array of light emitting material comprising wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets, wherein a loading charge of the nanoparticles in the at least one composite particle is at least 10%, said loading charge being a mass ratio between a mass of the nanoparticles comprised in the at least one composite particle and a mass of the at least one composite particle, and wherein said laser source is configured to provide an excitation for the at least one light emitting material are not disclosed. 
The closest prior art are Pickett (US Pub. 2011/0068321) and Heuclin et al. (2018/0107065). While Pickett discloses a nanoparticles (QDs;[0079]; claim 1) and Heuclin et al. discloses semiconductor nanoplatelets ([0195] and [0196]). Neither Pickett nor Heuclin disclose or suggest in summary a display apparatus, comprising: at least 
Claim 16 is allowable because limitations a display apparatus, comprising: at least one laser source; and at least one color conversion layer, said at least one color conversion layer comprising at least one light emitting material comprising wherein said inorganic material has a difference of refractive index compared to the at least one surrounding medium superior or equal to 0.02 at 450 nm, wherein the plurality of nanoparticles comprises at least 1% of semiconductor nanoplatelets, wherein a loading charge of the nanoparticles in the at least one composite particle is at least 10%, said loading charge  being a mass ratio between a mass of the nanoparticles comprised in the at least one composite particle and a mass of the at least one composite particle are not disclosed. 
The closest prior art are Pickett (US Pub. 2011/0068321) and Heuclin et al. (2018/0107065). While Pickett discloses a nanoparticles (QDs;[0079]; claim 1) and Heuclin et al. discloses semiconductor nanoplatelets ([0195] and [0196]). Neither Pickett nor Heuclin disclose or suggest in summary a display apparatus, comprising: at least one laser source; and at least one color conversion layer, said at least one color conversion layer comprising wherein a loading charge of the nanoparticles in the at least one composite particle is at least 10%, said loading charge being a mass ratio 
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/GLENN ZIMMERMAN/Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875